Citation Nr: 1529234	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) with insomnia.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from February 1965 to January 1985, to include service in the Republic of Vietnam from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the benefits sought on appeal.

In July 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The Board previously remanded the appeal in June 2009, November 2009, and November 2013.  In June 2009, the Board remanded the appeal to schedule a Travel Board hearing.  Pursuant to the Board's remand directives, the Travel Board hearing before the undersigned was held in July 2009.  
In November 2009, the Board remanded the appeal to obtain verification of the claimed stressor events, to include the reported stressor event of distant sniper-type fire attacks for the period from March 31, 1970 to February 27, 1971.  The Board also ordered a VA examination if any of the reported stressors were verified.  Pursuant to the Board's remand directives, additional service personnel records were obtained, and the Veteran's service in a combat zone (i.e., Vietnam) was verified.  In April 2013, a VA PTSD examination was provided.  
In November 2013, the Board found that the Veteran had identified an in-service stressor related to the fear of hostile military activity (i.e., exposure to hostile automatic weapons fire while stationed in Saigon in the Republic of Vietnam), and the identified stressor was consistent with the circumstances of the Veteran's Vietnam service.  In consideration thereof, the Board remanded the appeal to provide the Veteran with a VA examination to help clarify whether psychiatric symptoms noted at the April 2013 VA examination were attributable to a psychiatric diagnosis.  Pursuant to the Board's remand directives, a VA examination was provided in January 2014, and the VA examiner addressed the question of whether the psychiatric symptoms reported by the Veteran were attributable to a psychiatric diagnosis.  
The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  The Veteran was exposed to hostile military activity during service in Vietnam.

2.  The Veteran does not have a diagnosed psychiatric disability, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD with insomnia, are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the August 2006 and June 2007 notice letters sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records and service personnel records are included in the record.  The Veteran has not received any post-service treatment for a psychiatric disability.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and explained the three evidentiary elements needed to establish service connection for PTSD (i.e., in-service stressor event, current diagnosis, and a medical nexus opinion linking the PTSD diagnosis to service).  The VLJ posed several questions of the Veteran during the hearing in order to elicit testimony regarding the alleged in-service stressor events, and past and current symptoms for the claimed psychiatric disorder.  In part, because of the hearing testimony, the Board remanded the appeal in November 2009 and November 2013 in order to obtain verification of the claimed stressor events and provide the Veteran with VA examinations to determine whether the Veteran had a current psychiatric diagnosis related to service.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided the Veteran with VA PTSD examinations in April 2013 and January 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  There is neither allegation nor indication of a material change in condition since the January 2014 VA examination.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is not currently diagnosed with any mental disorder, including claimed PTSD with insomnia.  Because the Veteran has no diagnosed psychiatric disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. 
§ 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  Because this case was certified to the Board in February 2009, the provisions are not applicable.


Service Connection Analysis for an Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from PTSD due to claimed stressor events during service.  At the July 2009 Board hearing, the Veteran testified that,
while he was stationed in Vietnam, he heard distant sniper fire.  The Veteran also reported a physical altercation with the local Vietnamese and being evacuated by helicopter and having the helicopter fired upon while serving in Vietnam.  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's claimed stressor events related to the fear of hostile military activity in the Republic of Vietnam are consistent with the places, types, and circumstances of the Veteran's service.  The DD Form 214 shows a military occupational specialty (MOS) of chef/cook during the Veteran's Vietnam service, which is not a MOS typically associated with combat or hostile military activity; however, the Veteran has reported exposure to hostile automatic weapons fire while stationed in the Republic of Vietnam.  The DD Form 214 and personnel records show that he served in Naval Support Activity in the Republic of Vietnam during the Vietnam War.  Service personnel records show that he was assigned to Naval Support Activity in Saigon and Cat Lo from March 1970 to March 1971 and reflect that the Veteran was located in a combat zone.  Because the identified stressor of exposure to hostile weapons fire is related to a fear of hostile military activity, and is consistent with the circumstances of the Veteran's service while located in a combat zone during the Vietnam War, the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the identified in-service stressor event of exposure to hostile weapons fire during Vietnam service.  See 38 C.F.R. §3.304(f) (2014) (liberalizing, in certain circumstances that include hostile military activity, the evidentiary-standard for establishing the required in-service stressor); 75. Fed. Reg. 39843 (July 13, 2010).

The Board finds that the weight of the evidence is against a finding that the Veteran has a current psychiatric disability, to include claimed PTSD.  After performing a thorough mental health interview and examination of the Veteran, the January 2014 VA PTSD examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and that the Veteran had no mental disorder diagnosis.  In support of the diagnosis and medical opinion, the January 2014 VA PTSD examiner explained that the reported psychiatric symptoms of anger, insomnia, and nervousness were intermittent and not enough to cause significant impairment in social or occupational functioning.  The January 2014 VA PTSD examiner further assessed that the psychiatric symptoms reported by the Veteran were probably due to stresses in life and were not enough to support a psychiatric diagnosis.  

The January 2014 VA PTSD examiner has specialized training and expertise in the area of psychiatric disorders, had adequate facts and data to determine whether the Veteran has a current psychiatric diagnosis, and provided adequate rationale for the diagnostic assessment that the Veteran does not have current PTSD or any other mental diagnosis; therefore, the VA medical opinion is of significant probative value.  While the January 2014 VA PTSD examiner also assumed that there was no identifiable stressor in service that could be considered traumatic, which contradicts the April 2013 VA PTSD opinion that the Veteran's deployment to Vietnam was an adequate stressor event to support a PTSD diagnosis, this factual assumption regarding a stressor was not material to the examiner's diagnostic assessment; rather, the diagnostic assessment was based on reported and observed symptoms.  The January 2014 VA PTSD examiner specifically noted that the psychiatric symptoms reported by the Veteran, which are separate considerations from the claimed stressor event, were not enough to make a psychiatric diagnosis; therefore, the January 2014 VA medical opinion is not rendered inadequate on such basis.  

The January 2014 VA medical opinion that the Veteran has no psychiatric diagnosis is also consistent with the April 2013 VA diagnostic assessment, which was based on the accurate assumption of in-service stressors, that the Veteran's symptoms did not meet the criteria for PTSD under DSM-IV criteria and that the Veteran did not have a mental disorder that conforms to DSM-IV criteria.  The fact that two different VA PTSD examiners each opined that the Veteran had no psychiatric diagnosis, including claimed PTSD, after interview and examination of the Veteran and review of the record is significant and of some probative value.  Also significant is the fact that the April 2013 VA PTSD examiner opined that the Veteran's deployment to Vietnam was an adequate stressor event to support the diagnosis of PTSD, yet still assessed that the Veteran had no psychiatric diagnosis, including claimed PTSD.  There is no competent psychiatric diagnosis included in the record.     

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a diagnosis of PTSD.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value.  

Moreover, any opinion attributing the reported symptoms to PTSD by the Veteran, who is not trained in psychiatry, would be outweighed by the two psychiatry opinions that are of record that were rendered by trained psychiatrists, were based on a more thorough review of the evidence and facts of record, including the Veteran's own reported history and symptoms, and were supported by a rationale.  After examining the Veteran, the April 2013 and January 2014 VA PTSD examiners determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD and opined that the Veteran had no mental diagnosis.  The January 2014 VA PTSD examiner provided adequate rationale for the medical opinion that the Veteran had no mental diagnosis.  For these reasons, any purported opinion by the Veteran would be outweighed by the collective April 2013 and January 2014 VA medical opinions. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Because the weight of the evidence shows no diagnosis of PTSD or any other psychiatric disability during or immediately prior to the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for an acquired psychiatric disorder, claimed as PTSD with insomnia.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD with insomnia, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


